Citation Nr: 0312171	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  92-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, prior to March 
14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hypertension, and denied increased ratings for 
undifferentiated-type schizophrenia, residuals of gunshot 
wound to the left shoulder with fracture of the left humerus, 
and diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment.

In December 1991, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
RO's April 1992 rating decision did not address that claim 
and denied an increased rating for schizophrenia.  In the 
September 1994 remand of this matter, the Board determined 
that the issues of service connection for PTSD and increased 
rating for schizophrenia were inextricably intertwined.  In a 
July 1998 rating decision, the RO granted service connection 
for PTSD, which, along with the veteran's service-connected 
disability from schizophrenia, was rated 70 percent 
disabling, effective March 14, 1995.

In February 1999, the Board granted service connection for 
hypertension.  The Board also assigned a schedular 50 percent 
evaluation for undifferentiated type schizophrenia with PTSD, 
effective from February 5, 1992 to March 14, 1995; and a 
schedular 100 percent evaluation for undifferentiated type 
schizophrenia with PTSD, effective from March 14, 1995.  The 
Board further denied an evaluation in excess of 20 percent 
for diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment and an evaluation in 
excess of 40 percent for residuals of a gunshot wound to the 
left shoulder.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as The United States Court of Appeals for Veterans 
Claims) (Court).

In December 1999, the Court granted a joint motion for 
partial remand (filed by the parties); vacated that part of 
the Board's decision that denied an evaluation in excess of 
50 percent for undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995; and remanded the case to the Board 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claims for entitlement 
to an evaluation in excess of 20 percent for diminished 
radial nerve sensation over the dorsum of the left hand 
without motor impairment and for entitlement to an evaluation 
in excess of 40 percent for residuals of a gunshot wound to 
the left shoulder inasmuch as the veteran affirmatively 
withdrew these issues.  Furthermore, the Court noted that the 
grant of service connection for hypertension and the 
assignment of a schedular 100 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
March 14, 1995, represented a full grant of benefits sought 
on appeal for both of these claims, and thus, these issues 
are not presently before the Court.  In September 2000, the 
Board remanded the issue of entitlement to an evaluation in 
excess of 50 percent for undifferentiated type schizophrenia 
with PTSD, prior to March 14, 1995, for further development.  

A Board decision dated December 2001 was vacated and remanded 
by the Court in a November 2002 decision.  As such, this 
claim now returns before the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.	 The RO should send a letter to the veteran and his 
representative informing them of the types of 
evidence it is necessary to submit in order to 
prevail on his claim.  The veteran should be 
provided with a reasonable amount of time to 
complete this request.  Evidence requested should 
include, but not be limited to, any medical reports 
not already of record, regarding the veteran's PTSD 
and schizophrenia.

2.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO 
should ensure that the new notification requirements 
and development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.	After completion of the foregoing, and after 
undertaking any further development deemed warranted 
by the record, the RO should readjudicate this claim 
on appeal in light of all pertinent evidence and 
legal authority, to specifically include that cited 
to herein.  The RO must review this claim on the 
merits, and provide adequate reasons and bases for 
its determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.	If the claim on appeal continues to be denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and be given an 
opportunity to submit written or other argument in 
response thereto before the claims file is returned 
to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




